Citation Nr: 9913029	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  91- 43 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by vertigo.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 until his 
retirement in July 1989.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1990 rating decision of the Regional Office 
(RO) which denied the veteran's claim of entitlement to 
service connection for a disability manifested by vertigo.  
This case was previously before the Board of Veterans' 
Appeals (Board) in February 1992 and January 1994 and was 
remanded on each occasion for additional development of the 
evidence.  As the requested actions have been accomplished, 
the case is again before the Board for appellate 
consideration.

The Board notes that the issue of entitlement to a 
compensable rating for the veteran's service-connected right 
knee disability was also remanded when the case was before 
the Board in 1992 and 1994.  Based on the evidence of record, 
the RO, in a May 1998 rating action, assigned a 10 percent 
evaluation for the right knee disability, effective August 
1989.  The following month, the veteran indicated that he was 
satisfied with the rating assigned for his right knee 
disability, and did not want to continue his appeal as to 
this issue.  Accordingly, this decision will be limited to 
the issue noted on the preceding page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The service medical records reflect complaints of 
dizziness and vertigo, with no abnormal findings on 
examination.

3. The competent medical evidence of record fails to 
establish any disease entity for the veteran's symptoms.


CONCLUSION OF LAW

A disability manifested by vertigo was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, some of the medical evidence 
and the veteran's statements concerning the onset of a 
claimed disability manifested by vertigo are sufficient to 
conclude that his claim is well grounded.  The Board finds 
that no further development is required in order to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that the veteran underwent 
radiation therapy from 1980 to February 1981 for anaplastic 
seminoma of the right testicle.  He was seen in September 
1987 for a general physical examination and reported an 
unexplained loss of balance with abrupt turning of his head 
after exercise.  A neurological examination showed that motor 
and sensory testing was grossly normal.  No pertinent 
impression was made.  On a report of medical history in March 
1989, in conjunction with the retirement examination, the 
veteran noted a history of dizziness or fainting spells.  It 
was indicated that he had been evaluated for the symptoms 
with no abnormal findings.  A neurological evaluation on the 
retirement examination in March 1989 was normal.  It was 
noted that a vestibular dysfunction needed to be ruled out.  
He was referred for ear, nose and throat consultation.  The 
veteran was seen in the otolaryngology service in April 1989 
and complained of a loss of equilibrium on turning/extending 
his neck during exercise.  The symptoms had begun several 
years ago and were gradually worsening.  Position testing was 
normal with some movements.  On one motion, he had the 
immediate onset of symptoms which were resolved in 10 to 15 
seconds.  It was indicated that because of the immediate 
onset of the symptoms and only when turning his head, and on 
extension of the neck, it was felt that he probably had 
cervical vertigo.  A trial of medication and a soft collar 
were recommended.  Additional testing was recommended if his 
symptoms persisted.

The veteran was afforded an examination by the Department of 
Veterans Affairs (VA) in January 1990.  A neurological 
evaluation was normal.   

On VA neurological examination in a March 1992, the veteran 
complained of dizziness and vertigo on and off since July 
1980.  He related that he had been running a 10 mile race and 
just before he finished, when he looked to the side, he felt 
dizzy and vertiginous and passed out.  He was taken to a 
hospital and felt to have dehydration.  One and a half months 
later, he had another episode in which he had a near passing 
out spell during another race.  At that time, a halter test 
was done and was reported to be "OK.".  Since then, he 
started having dizziness and vertigo on and off.  He stated 
that when he looked up or to the side, he felt like falling 
down.  He had never passed out since then.  He had no 
diplopia.  It was noted that the episodes lasted for a few 
seconds.  He denied having any weakness or numbness at that 
time.  Following an examination, the impression was that the 
veteran had a history of an episode of passing out in 1980 
and another episode of near passing out a few months later 
with complaints of dizziness and vertigo on and off when he 
looked up or to the side.  He had neck pain probably 
secondary to degenerative joint disease.  The examiner 
commented that dizziness and vertigo were probably due to 
peripheral vestibular dysfunction, rule out vertebrobasilar 
insufficiency and rule out benign positional vertigo.  
Additional testing was recommended. 

The veteran was seen by a private physician in April 1992 for 
a long-standing symptom of dizziness.  It was noted that 
detailed questioning with his accompanying medical records 
was carried out and, due to the positional nature of his 
dizziness, namely, turning his head to one side or the other 
and, in view of the fact that every other possible cause had 
been explored and been negative, the examiner recommended 
additional testing to rule out the possibility of entrapment 
of his cerebral vessels, possibly secondary to radiation for 
a malignancy.   

A VA examination for ear disease was conducted in August 
1992.  The veteran related a 12 year history of positional 
type of vertigo of a brief duration (five to ten seconds).  
The history was similar to that provided during service.  He 
indicated that since the in-service episodes, he had 
experienced frequent, brief periods of dizziness which 
sometimes were accompanied with feeling faint and occurred 
when he turned his head to the left suddenly or looked up.  
Over the years, he had learned to accommodate this by 
avoiding these particular head movements, but when he 
unconsciously moved his head suddenly, as when driving or 
during other activities, he experienced brief dizziness.  
There had been no history of significant tinnitus and he had 
no otologic symptoms at the time of his vertiginous episodes.  
An examination revealed normal appearing external auditory 
canals and tympanic membranes.  There was no spontaneous 
nystagmus.  Position testing with the head straight back and 
also turned to the right disclosed a brief (one to two 
seconds) experience of objective type vertigo associated with 
a brief nystagmus.  The remainder of the examination was 
unremarkable.  The impression was that of long-standing 
recurrent brief episodic vertiginous episodes of uncertain 
etiology.  It wasnoted that benign positional vertigo and 
vertebral basilar vascular insufficiency should be ruled out.  
The possibility of the relationship of the radiation he 
received to the para-aortic nodes with entrapment of cerebral 
vessels should be considered.  Further testing was also 
recommended.  

The veteran was afforded a neurological examination by the VA 
in August 1992.  He described his in-service symptoms and 
noted that he had had a number of recurrences that were 
getting "somewhat predictable."  His symptoms would arise 
when he turned his head sharply to the left, although he 
could not necessarily bring it on himself.  The symptom was 
one of severe vertigo and loss of balance that lasted three 
to ten seconds at the most.  Usually, it was very transient.  
There was no other associated neurologic symptom at the same 
time.  Occasionally, he had had it occur when he played golf, 
if it got hot in his car or if he made a quick head turn 
while driving.  Following an examination, the impression was 
recurrent vertigo, possibly benign positional vertigo versus 
peripheral vestibulopathy.  The examiner doubted other 
etiologies such as vertebral basilar insufficiency or an 
acoustic neuroma.  

Another VA neurological examination was conducted in 
September 1998.  The veteran stated that he has continued to 
have dizzy spells, particularly with exercise or heat, but 
that he might have them at other times as well.  The episodes 
had accelerated over the previous year.  He described the 
vertigo as a sensation of his body turning.  The sensation 
lasted for five seconds at the most and then resolved.  He 
might have one to two spells per week.  He reported that 
since the episodes seemed to be associating more with 
excessive heat and exercise that he had reduced the amounts 
of exercise and sport activities in which he involved 
himself.  Following an examination, the assessment was 
episodic vertigo.  The examiner commented that it did not 
seem to be frequent and that it did not seem to be disabling.  
The etiology was very unclear, and there did not seem to be 
any neurologic cause for the vertigo.  

A VA cardiology examination was conducted in September 1998.  
The veteran denied light-headedness, but stated that with 
vertigo, he felt that he was going to fall to one side or the 
other and sometimes he had the feeling of almost passing out.  
There was no accompanying diplopia or speech difficulties.  
The episodes were very transient.  The symptoms of vertigo 
were not preceded or associated with rapid heartbeats or any 
chest discomfort.  The impression was that the veteran 
presented with symptoms of vertigo.  There was no detectable 
sign or symptoms of any cardiovascular ailment.  The vertigo 
was probably related to either an inner ear problem, 
vertebral basilar insufficiency or even might be related to 
posterior fossa neoplasms.  

The veteran was afforded a VA ear, nose and throat 
examination in September 1998.  He complained of a 
disequilibrium sensation, as if he were falling, which 
occurred as a result of rapid head turning when he was in hot 
weather or exercising.  The symptoms now were similar to, but 
not as violent as the initial episode.  An 
electronystagmogram showed normal calibration and tracking.  
Calorics were of appropriate direction, amplitude and 
symmetry.  No positional nystagmus was elicited.  The 
diagnosis was that no definitive pathology of the vestibular 
system was identified.  No symptoms of true vertigo were 
identified.  

In a statement dated in January 1999, a neurologist concluded 
that the veteran's dizziness was not related to his in-
service radiation therapy for testicular cancer.  Although a 
portion of the carotid arteries would have been involved, 
there was no evidence that his current symptoms would be 
related to that at all.  The examiner indicated hat there was 
no need for an angiogram due to the minimal likelihood, if 
any, that the dizziness was related to any carotid disease.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The record discloses that the veteran had complaints of 
vertigo and dizziness during service and that he has 
apparently continued to experience similar complaints.  It is 
significant to point out, however, that while recent 
diagnoses include episodic vertigo and symptoms of vertigo, 
the fact remains that no disease entity has been identified.  
In this regard, the Board notes that following the September 
1998 VA ear, nose and throat examination, it was specifically 
concluded that no pathology of the vestibular system was 
found and true symptoms of vertigo were not identified.  It 
is further noted that this conclusion was reached based on 
clinical evaluation and testing which included an 
electronystagmogram.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
In the absence of proof of a present disability, there can be 
no valid claim.  

The Board acknowledges that following a VA examination in 
August 1992, it was concluded that there was a possibility 
that the veteran's symptoms were related to radiation therapy 
he received for cancer.  The Board notes that this opinion 
was recently contradicted by a neurologist who found no such 
relationship.  In any event, it must be observed that no 
disease has been documented.  The Board finds that the weight 
of the evidence is against the claim for service connection 
for a disability manifested by vertigo.  


ORDER

Service connection for a disability manifested by vertigo is 
denied.





		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

